Citation Nr: 0927224	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability 
to include as secondary to service-connected osteochondroma 
with arthritis and instability of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

By a rating decision in September 2000, the RO denied the 
Veteran's claim of service connection for a low back 
disability.  Since the Veteran did not perfect an appeal of 
the adverse determination, the determination became final by 
operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In January 2009, the Board reopened the claim and remanded 
the case to the RO for additional development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The low back disability, disc and joint pathology, was not 
affirmatively shown to have been present in service; low back 
disability, joint pathology, arthritis, as a chronic disease 
was not manifest to a compensable degree within one year of 
separation from service; low back disability, disc and joint 
pathology, first documented after service beyond the one-year 
presumptive period for a chronic disease, is unrelated to an 
injury or disease of service origin; and the low back 
disability, disc and joint pathology, is not caused or made 
worse by the service-connected osteochondroma with arthritis 
and instability of the right knee.




CONCLUSION OF LAW

Low back disability, disc and joint pathology, was not 
incurred in or aggravated by service; service connection for 
low back disability, joint pathology, arthritis, may not be 
presumed based on the one-year presumption for a chronic 
disease; and low back disability, disc and joint pathology, 
is not proximately due to or aggravated by the service-
connected osteochondroma with arthritis and instability of 
the right knee.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004 and in March 2007.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The Veteran was notified of the type of evidence 
needed to substantiate the claim of secondary service 
connection, namely, evidence that the claimed disability was 
caused or aggravated by a service-connected disability.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The VCAA notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable,

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The timing error was cured by content-complying VCAA notice 
after which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in May 2009.  
Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, private medical records.  The 
Veteran was afforded VA examinations in July 2004, in 
February 2007, and in March 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more develops a 
chronic disease, such as arthritis, to a degree of 10 percent 
or more within one year from separation from service, service 
connection may be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § § 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Temporary or intermittent flare-ups of symptoms do not 
constitute sufficient evidence to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
is permanently worsened, or unless the increase is due to 
natural progress of the disease.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  



In October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

The Veteran is service-connected for osteochondroma with 
arthritis and instability of the right knee, which is rated 
40 percent disabling.  The Veteran has had two knee surgeries 
and wears a brace on the knee.

The service treatment records in July 1976 show that the 
Veteran complained of low back pain with no history of 
trauma, and an X-ray of the sacral spine was normal.  In 
August 1976, he complained low back pain after lifting boxes.  
The pertinent finding was an abscess in the right gluteral 
area.  On separation examination, the Veteran denied 
recurrent back pain, and the spine was evaluated as normal.  
No low back abnormality was listed as a defect or diagnosis. 

After service, private medical records in September 1982 show 
that the Veteran complained of low back pain of seven months' 
duration with no history of injury, and the assessments were 
back pain of unclear etiology and mechanical back pain.   

VA records show that in November 1985 the Veteran complained 
of occasional back pain since 1976.  In January 1986, the 
Veteran stated that about 10 years previously he had 
experienced a sharp pain in the lumbar area while lifting, 
which resolved and he had no further pain until a month 
earlier.  Electrodiagnostic testing revealed no 
radiculopathy.  In September 1991, the Veteran complained 
that he pulled a muscle in his lower back.

Private medical records show that in April 1996 the Veteran 
complained of low back discomfort with radicular symptoms 
over a six to eight month period.  In September 1996, he 
complained of low back pain after stacking mail at work.  The 
diagnosis was lumbar strain or sprain injury with 
radiculitis. 

On VA examination in April 1997, it was noted that after 
excision of a recurrent osteochondroma of the right knee in 
1989 the Veteran developed low back discomfort.  It was also 
noted that in February 1997 a MRI revealed a disc problem.   
X-rays by VA revealed degenerative changes.  The VA examiner 
expressed the opinion there was no association between the 
service-connected right knee disability and the back 
discomfort.  

Private medical records show that in April 2000 the Veteran 
was evaluated for increasing back and right lower extremity 
pain since his injury in September 1996.  It was noted that 
the symptoms were not present before April 1996 and that 
April 1996 was the time of onset.  

In January 2004, a private physician expressed the opinion 
that the Veteran's problems with his right knee and limp may 
well be contributing to some of the Veteran's difficulties 
with his lower back.

On VA examination in July 2004, it was noted that the 
Veteran's back problem had existed for eight years prior to 
the examination.  The diagnoses were bilateral facet 
arthopathy at L4-5 (arthritis) and chronic bilateral 
sacroilitis.  The examiner stated the back condition was less 
likely due to the right knee condition.

On VA examination in February 2007, the VA examiner concluded 
that the Veteran's current back condition was not secondary 
to the right knee condition.

On VA examination in March 2009, after a review of the 
Veteran's file and a recitation of facts for the service 
treatment record and the post-service VA and private records, 
the examiner expressed the opinion that the service-connected 
right knee disability did not aggravated the low back 
disability or caused a worsening beyond the natural 
progression of the low back condition.  

There are other private medical records, dated from 1996 to 
2009, that show treatment and evaluations of the Veteran's 
back problem, but the records do not contain an opinion that 
the back disability was related to service or to the right 
knee disability. 

Analysis

Direct Service Connection 

On the basis of the service treatment records, the current 
low back disability, disc and joint pathology, was not 
affirmatively shown to be present during service, and direct 
service connection is not established under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a).

The service treatment records do show that in July and August 
1976 the Veteran did complain of low back pain after lifting 
boxes, but the work-up disclosed an abscess, which was 
treated and there were no further low back complaints. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
low back disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, private medical records in September 1982 show 
that the Veteran complained of low back pain of seven months' 
duration with no history of injury, and the assessments were 
back pain of unclear etiology and mechanical back pain.   VA 
records show that in November 1985 the Veteran complained of 
occasional back pain since 1976.  In January 1986, the 
Veteran stated that about 10 years previously he had 
experienced a sharp pain in the lumbar area while lifting, 
which resolved and he had no further pain until a month 
earlier.

Thereafter private medical records show that in April 1996 
the Veteran complained of low back discomfort with radicular 
symptoms over a six to eight month period.  In September 
1996, he complained of low back pain after stacking mail at 
work.  The diagnosis was lumbar strain or sprain injury with 
radiculitis. 

The absence of symptoms of a low back pain from 1976 to 1982 
and from 1985 to 1996, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence as the Veteran denied recurrent low back 
pain on separation examination and in January 1986 the 
Veteran stated that after he experienced a sharp pain in the 
lumbar area while lifting [during service] he had no further 
pain until a month earlier [1985].  And the Veteran's back 
problems at work in 1996, which were attributed to an injury 
on the job, constituted an intercurrent injury, which clearly 
interrupts continuity as the private medical records show 
that in April 2000 the Veteran was evaluated for increasing 
back and right lower extremity pain since his injury in 
September 1996 and that the symptoms were not present before 
April 1996 and that April 1996 was the time of onset.  This 
evidence outweighs any evidence of continuity.  For this 
reason, service connection for the current low back 
disability, disc and joint pathology, based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.

As for presumptive service connection as a chronic disease, 
after service, low back disability, joint pathology or 
arthritis, was first diagnosed by X-ray in 1997, almost 20 
years after service, well beyond the one-year presumptive 
period following separation from service in 1977 for 
manifestations of joint pathology or arthritis as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. 
§§ 3.307 and 3.309. 

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), current low back 
disability, disc and joint pathology, is not a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis or the presence of the 
disability, therefore the determination as to the diagnosis 
or presence of the disability is medical in nature, that is, 
not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the current low back disability, disc and joint 
pathology, was based on a MRI, X-rays, and CT scan.  For this 
reason, the current low back disability, disc and joint 
pathology, is not a simple medical condition that a lay 
person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
interpret diagnostic tests, and the Board determines that 
current low back disability, disc and joint pathology, is not 
a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
low back disability, disc and joint pathology, he is 
competent to describe low back symptoms.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (Lay testimony is competent with 
regard to symptoms of an injury or illness, but not that the 
veteran had a particular injury or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

And based on the Veteran's symptoms and diagnostic testing, 
the current low back disability, disc and joint pathology, 
was diagnosed by competent health-care professionals in 1997.  

But there is no competent medical evidence of medical 
causation, that is, medical evidence of an association or 
link between the current low back disability, disc and joint 
pathology, first diagnosed after service, and an injury, 
disease, or event in service.  And in the absence of medical 
evidence suggesting an association or link between the 
current low back disability, disc and joint pathology, first 
diagnosed after service, and an injury, disease, or event in 
service, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is no required to provide a 
medical examination or obtain a medical opinion on the 
question of direct causation under the duty to assist.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

To the extent the Veteran associates his current low back 
problem to service, where there is a question of medical 
causation, that is, medical evidence of an association or 
link between the current low back disability, first diagnosed 
after service, and an injury, disease, or event in service, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Veteran's lay 
statements are not competent medical evidence and the 
statements are excluded as incompetent evidence.



As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable medical evidence to support the claim as 
articulated above, the preponderance of the evidence is 
against the claim of service connection for the current low 
back disability, disc and joint pathology, as directly due to 
an injury, disease, or event of service origin, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Secondary Service Connection

As for the question of whether or not the current low back 
disability, disc and joint pathology, was caused or 
aggravated by the service-connected right knee disability, 
that is, secondary service connection under 38 C.F.R. 
§ 3.310, there is competent medical evidence for and against 
the claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

The favorable evidence consists of a statement by a private 
physician that the right knee problems "may very well be" 
contributing to the low back problems.  The Board finds this 
opinion is too speculative to establish a nexus between the 
back disability and the service-connected right knee 
disabilities.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  



The evidence against the claim consists of the opinions of VA 
examiners in July 2004, in February 2007, and in March 2009 
that found no association between the low back disability and 
the right knee disability as either a cause or aggravating 
factor.

The remaining medical evidence of record opposes, rather 
than, supports the claim.  To the extent other private 
physicians have expressed an opinion, all have attributed the 
Veteran's low back disability to a work related injury in 
April 1996 and none have expressed an opinion that the right 
knee is a contributing factor either in causation or 
aggravation.  One VA examiner expressed the opinion that it 
was less likely than not that the right knee problems led to 
the low back problem.  And another VA examiner expressed the 
opinion that it was less likely than not that the Veteran's 
service-connected right knee disabilities aggravated the back 
condition. 

To the extent the Veteran associates his current low back 
disability to the service-connected right knee disability, 
where there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  As a 
lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  For this reason, the Veteran's lay statements are 
not competent medical evidence and the statements are 
excluded as incompetent evidence.

As the Board may consider only competent, independent medical 
evidence to support its finding on a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as the Board his discounted and 
rejected the favorable medical opinion for the reasons 
articulated, the preponderance of the evidence is against the 
claim of secondary service connection,  and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).






ORDER

Service connection for a low back disability, disc and joint 
pathology, to include as secondary to the service connected 
osteochondroma with arthritis and instability of the right 
knee is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


